DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 1-October-2019 (6 references) has been considered by the Examiner and made of record in the application file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Detection of an Area of Abnormal Air Quality within a Geographical Area”.

Claim Objections
Objection is made to claim 1, 2, 4, 12, 13, 15 and 19 because of the following informalities:  
Claim 1 recites in part: “….between pairs of air quality sensors in a plurality of air quality sensors….” [line 2-3], better expressed as: “ ….between pairs of air quality sensors [[in]] from a plurality of air quality sensors….” for clarity.  Also: “….utilizing a distance between pairs of air quality sensors….” [line 4] is better expressed as [[pairs]] each given pair of air quality sensors….” to clarify antecedent basis.
 Claim 2 recites in part: “calculating distances between pairs of air quality sensors….” [line 2] is more appropriately “calculating [[distances]] a distance between [[pairs]] each given pair of air quality sensors….” and “determining a node vector between pairs of air quality sensors;” [line 4] is more appropriately: “determining a node vector between [[pairs]] each given pair of air quality sensors”.
Claim 4 recites in part: “….wherein the four groups comprise….” [line 1] is more appropriately “wherein each one of the four groups [[comprise]] comprises ….”
Claim 12 recites in part: “….between pairs of air quality sensors in a plurality of air quality sensors….” [line 4-5], better expressed as: “ ….between pairs of air quality sensors [[in]] from a plurality of air quality sensors….” for clarity.  Also: “….utilizing a distance between pairs of air quality sensors….” [line 6] is better expressed as “….utilizing a distance between [[pairs]] each given pair of air quality sensors ….” to clarify antecedent basis.
Claim 13 recites in part: “calculating distances between pairs of air quality sensors….” [line 3] is more appropriately “calculating [[distances]] a distance between [[pairs]] each given pair of air quality sensors….” and “determining a node vector between pairs of air quality sensors;” [line 5] is more appropriately: “determining a node vector between [[pairs]] each given pair of air quality sensors”.
Claim 15 recites in part: “….wherein the four groups comprise….” [line 1] is more appropriately “wherein each one of the four groups [[comprise]] comprises
Claim 19 recites in part: “….using a distance between pairs of air quality sensors….” [line 7-8] is better expressed as “….utilizing a distance between [[pairs]] each given pair of air quality sensors ….” to clarify antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 12-16 and 19 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 USC §112(b), as incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim is directed toward a method for identifying an abnormal area, but where the claim method results in division of air sensors into four groups and omits any steps and/or elements which identify an abnormal area. 
Claims 2-8 are rejected as depending from rejected claim 1.
Claim 12 is rejected under 35 USC §112(b), as incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim is directed toward a computer readable medium for causing a computer to perform a method for identifying an abnormal area, but where the claim method results in division of air sensors into four groups and omits any steps and/or elements which identify an abnormal area. 
Claims 13-16 are rejected as depending from rejected claim 12.
Claim 19 is rejected under 35 USC §112(b), as incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim is directed toward a system for identifying an abnormal area, but where the claimed system operates to perform a division of air sensors into four groups and omits any steps and/or elements which identify an abnormal area. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 4, 12, 15 and 19 are rejected under 35 USC §103 as unpatentable over Liu et al. (United States Patent Application Publication # US 2016/0370339 A1), hereinafter Liu, in view of Cao, et al. (Non-Patent Reference (NPL) “China’s Air Quality and Respiratory Disease Mortality Based on the Spatial Panel Model”, International Journal of Environmental Research and Public Health, ISSN: 1861-7827, 1-September-2017), hereinafter Cao.
Consider claim 1:  A method for identifying an abnormal area, Liu discloses an air-pollution anomaly location, method, computer product and system for analyzing patters of pollution based on data from a plurality of monitoring stations [Title; Abstract; Fig. 1-3; Para. 0004-0006], the method comprising: 
identifying an initial spatial weights matrix between pairs of air quality sensors in a plurality of air quality sensors distributed across a geographical area, the spatial weights matrix utilizing a distance between pairs of air quality sensors and wind direction through the geographical area; that the system identifies temporal and spatial characteristics associated with each air pollution monitoring station (sensor) (and particularly the positions and distances to other stations) (304, 312, 504) [Fig. 3, 5, Para. 0033] and associates (groups) stations based on proximity and wind direction (516, 518) [Fig. 4a-d, 5; Para. 0037];
obtaining air quality data from each air quality sensor; that the system collects real-time pollution data from the stations, and stores the data, along with historical pollution data (506) [Fig. 3, 5; Para. 0034, 0049];
using the initial spatial weights matrix and air quality data to calculate a plurality of local moran’s indexes, one for each air quality sensor; and 
using the plurality of local moran’s indexes to divide the plurality of air quality sensors into four groups.
Liu therefore identifies the presence, extent and location of anomalous air pollution levels based on a-priori stored spatial relationships (distances) between a plurality of monitoring locations, wind direction and real-time pollution data from those monitoring locations, and including the grouping of the stations with respect to the determined anomaly.  Liu does not specifically disclose organization in the form of a spatial weights matrix, the specific use of local moran’s indexes for evaluation, or the specific division of stations into one of four groups.  These were all known in prior art, however, and for example:
Cao discloses the use of spatially correlated air pollution data to study a relationship with respiratory disease, and specific use of spatial models [Abstract], and specifically: (a) the use of a spatial weight matrix to establish physical and spatial relationship between monitoring points [Para. 2.5.1], (b) the use of Moran’s index as an analysis tool, and (c) the division of locations into one of four quadrants based on the analysis.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to develop a spatial weighting matrix for a plurality of monitored sites, and to use moran’s index as an analytical tool to cluster the sites into one of four quadrants, as taught by Cao and applied to a 
Consider claim 4 and as applied to claim 1:  The method of claim 1, wherein the four groups comprise a statistically significant cluster of high air quality values, a statistically significant cluster of low air quality values, a high value outlier comprising a high air quality value surrounded by low air quality values, and a low value outlier comprising a low air quality value surrounded by high air quality values. Cao specifically discloses clustering into four quadrants according to high and low level air quality measurements as claimed [Para. 2.4 (4th and 5th paragraphs)].
Consider claim 12:  A computer-readable medium containing a computer-readable code that when read by a computer causes the computer to perform a method for identifying an abnormal area, Liu discloses an air-pollution anomaly location, method, computer product and system for analyzing patters of pollution based on data from a plurality of monitoring stations [Title; Abstract; Fig. 1-3; Para. 0004-0006, 0041-0044], the method comprising: 
identifying an initial spatial weights matrix between pairs of air quality sensors in a plurality of air quality sensors distributed across a geographical area, the spatial weights matrix utilizing a distance between pairs of air quality sensors and wind direction through the geographical area; that the system identifies temporal and spatial characteristics associated with each air pollution monitoring station (sensor) (and particularly the positions and distances to 
obtaining air quality data from each air quality sensor; that the system collects real-time pollution data from the stations, and stores the data, along with historical pollution data (506) [Fig. 3, 5; Para. 0034, 0049];
using the initial spatial weights matrix and air quality data to calculate a plurality of local moran’s indexes, one for each air quality sensor; and 
using the plurality of local moran’s indexes to divide the plurality of air quality sensors into four groups.
Liu therefore identifies the presence, extent and location of anomalous air pollution levels based on a-priori stored spatial relationships (distances) between a plurality of monitoring locations, wind direction and real-time pollution data from those monitoring locations, and including the grouping of the stations with respect to the determined anomaly.  Liu does not specifically disclose organization in the form of a spatial weights matrix, the specific use of local moran’s indexes for evaluation, or the specific division of stations into one of four groups.  These were all known in prior art, however, and for example:
Cao discloses the use of spatially correlated air pollution data to study a relationship with respiratory disease, and specific use of spatial models [Abstract], and specifically: (a) the use of a spatial weight matrix to establish physical and spatial relationship between monitoring points [Para. 2.5.1], (b) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to develop a spatial weighting matrix for a plurality of monitored sites, and to use moran’s index as an analytical tool to cluster the sites into one of four quadrants, as taught by Cao and applied to a computer readable medium and instructions for performing a method for identifying an abnormal area as taught by Liu, where the use of such analysis is known and documented as an effective technique for spatial correlation analysis.
Consider claim 15 and as applied to claim 12:  The computer-readable medium of claim 12, wherein the four groups comprise a statistically significant cluster of high air quality values, a statistically significant cluster of low air quality values, a high value outlier comprising a high air quality value surrounded by low air quality values, and a low value outlier comprising a low air quality value surrounded by high air quality values. This claim is rejected based on the same references, citations and analysis as provided for claim 4 previously, and as applied to claim 12.
Consider claim 19:  A system for identifying an abnormal area, Liu discloses an air-pollution anomaly location, method, computer product and system for analyzing patters of pollution based on data from a plurality of monitoring stations [Title; Abstract; Fig. 1-3; Para. 0004-0006], the system comprising:
a plurality of air quality sensors distributed across a geographical area;  plurality of air pollution monitoring stations distributed over an area, and providing data to a  processing system, wherein the system identifies temporal and spatial characteristics associated with each air pollution monitoring station (sensor) (and particularly the positions and distances to other stations) (304, 312, 504) [Fig. 3, 5, Para. 0033] and associates (groups) stations based on proximity and wind direction (516, 518) [Fig. 4a-d, 5; Para. 0037];
a data collection system in communication with the plurality of air quality sensors to obtain air quality data from each air quality sensor and wind direction data through the geographical area; [Fig. 3, 5; Para. 0033-0034, 0049];
a clustering module in communication with the data collection system to identify an initial spatial weights matrix between pairs of air quality sensors using a distance between pairs of air quality sensors and wind direction, to calculate a plurality of local moran’s indexes, one for each air quality sensor from the initial spatial weights matrix and air quality data and to divide the plurality of air quality sensors into four groups based on the plurality of local moran’s indexes; that the system identifies temporal and spatial characteristics associated with each air pollution monitoring station (sensor) (and particularly the positions and distances to other stations) (304, 312, 504) [Fig. 3, 5, Para. 0033] associates (groups) stations based on proximity and wind direction (516, 518) [Fig. 4a-d, 5; Para. 0037]; and logic (clustering module) which detects and locates anomalies (306, 308) [Fig. 3; Para. 0033]

Cao discloses the use of spatially correlated air pollution data to study a relationship with respiratory disease, and specific use of spatial models [Abstract], and specifically: (a) the use of a spatial weight matrix to establish physical and spatial relationship between monitoring points [Para. 2.5.1], (b) the use of Moran’s index as an analysis tool, and (c) the division of locations into one of four quadrants based on the analysis.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to develop a spatial weighting matrix for a plurality of monitored sites, and to use moran’s index as an analytical tool to cluster the sites into one of four quadrants, as taught by Cao and applied to a system and method for identifying an abnormal area as taught by Liu, where the use of such analysis is known and documented as an effective technique for spatial correlation analysis.

Allowable Subject Matter
Claims 9-11, 17, 18 and 20 would be allowable if rewritten to overcome the rejections under 35 USC §112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Zheng et al. (U.S. Patent Application Publication # US 2016/0125307 A1) disclosing air quality inference using multiple data sources.
Xu et al. (Non-Patent Reference: “Understanding the Spatial-Temporal Patterns and Influential Factors on Air Quality Index: The Case of North China”); Published in International Journal of Environmental Research and Public Health 16(16), 2820; 1-August-2019; ISSN: 1661-7827

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684